

115 HRES 1158 IH: Supporting the designation of the week beginning November 12, 2018, as “National Apprenticeship Week”.
U.S. House of Representatives
2018-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1158IN THE HOUSE OF REPRESENTATIVESNovember 20, 2018Miss Rice of New York (for herself, Mrs. Davis of California, Mr. Fitzpatrick, Mr. Johnson of Ohio, Mr. Langevin, Mr. Brown of Maryland, Mr. Pallone, Ms. Bonamici, Mr. Pocan, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the designation of the week beginning November 12, 2018, as National Apprenticeship Week.
	
 Whereas a highly skilled workforce is necessary to facilitate upward mobility, increase standards of living, create high-wage jobs, compete in the global economy, and support economic growth;
 Whereas the national registered apprenticeship system established by the National Apprenticeship Act of 1937 (29 U.S.C. 50 et seq.) (commonly known as the Fitzgerald Act), which has existed for over 80 years—
 (1)in 2016, enabled 21,000 registered apprenticeship programs to offer registered apprenticeship training to approximately 505,000 apprentices;
 (2)creates career pathways to high-quality careers for working people in the United States; (3)offers a combination of academic and technical instruction and paid on-the-job experience;
 (4)provides working people with portable, nationally recognized, industry credentials that lead to higher earning careers; and
 (5)develops a highly skilled workforce; Whereas registered apprenticeships—
 (1)are increasingly innovative and diverse in their design, their collaboration with local community partnerships, and their use of emerging educational and training concepts including competency-based learning;
 (2)will continue to evolve to meet the emerging demands of a 21st century workforce; (3)are critical elements of an effective workforce development system and help individuals attain a recognized postsecondary credential, contributing to their personal economic sustainability; and
 (4)maintain high-quality standards for apprentices; Whereas the national registered apprenticeship system can provide education and training for apprentices in—
 (1)high-growth sectors, including information technology, financial services, advanced manufacturing, and health care; and
 (2)traditional industries including the building trades; Whereas according to the Department of Labor, the national registered apprenticeship system leverages approximately $1,000,000,000 in private investment, largely in the construction industry, which reflects the strong commitment of the sponsors of the national registered apprenticeship system;
 Whereas the national registered apprenticeship system provides employers— (1)skilled workers trained to industry/employer specifications to produce quality results;
 (2)reduced turnover; (3)a pipeline for new skilled workers and future managers;
 (4)reduced worker compensation costs due to an emphasis on safety training; (5)key soft skills such as improved employee engagement, greater problem-solving ability, flexibility to perform a variety of tasks, and a reduced need for supervision; and
 (6)valuable contribution to output by apprentices; Whereas an evaluation of registered apprenticeship programs in 10 States conducted by Mathematica Policy Research in 2012 found that—
 (1)individuals who completed registered apprenticeship programs earned over $240,000 more over their careers than individuals who did not participate in registered apprenticeship programs;
 (2)over the career of an apprentice, the estimated social benefits of registered apprenticeship programs exceed the social costs by more than $49,000; and
 (3)the tax return on every dollar the Federal Government invested in registered apprenticeship programs was $27; and
 Whereas the celebration of National Apprenticeship Week— (1)honors industries that have mastered the registered apprenticeship model;
 (2)encourages expansion of the registered apprenticeship model into new industries; (3)recognizes the role the national registered apprenticeship system has played in preparing workers for the jobs of today and tomorrow; and
 (4)promotes conversation about ways the national registered apprenticeship system can continue to respond to workforce challenges in the 21st century: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Apprenticeship Week;
 (2)supports the expansion of apprenticeships, in in-demand industry sectors and occupations; (3)increases awareness about the value of the registered apprenticeship program model as an effective earn-and-learn model for students, workers, and employers;
 (4)supports the development and expansion of effective preapprenticeship programs that lead to success in a registered apprenticeship program;
 (5)supports a closer alignment between registered apprenticeship programs, the workforce development system, career and technical education, and postsecondary education, including institutions of higher education;
 (6)recognizes the importance of apprenticeships in developing a well-trained, highly skilled, and more diverse workforce; and
 (7)commends organizations and employers that actively support apprenticeship programs. 